Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 25, 2015

                                      No. 04-15-00222-CV

                  IN THE ESTATE OF CARLOS AGUILAR, DECEASED,

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2012-PB4-000048-L2
                           Honorable Jesus Garza, Judge Presiding


                                         ORDER
        Appellants filed a notice of appeal from a probate court order dated February 13, 2015.
In response, appellee filed a motion to dismiss the appeal for want of jurisdiction, arguing the
order from which appellants are attempting to appeal is not a final, appealable order, but is
merely a discovery order that is not appealable. Appellant did not file a response to the motion
to dismiss. After review, we granted the motion to dismiss and dismissed the appeal for want of
jurisdiction.

       In addition to filing the motion to dismiss, appellee filed a motion for sanctions pursuant
to Rule 45 of the Texas Rules of Appellate Procedure, arguing the appeal was frivolous. We
denied the motion for sanctions. Thereafter, appellee filed a motion asking this court to
reconsider our order denying the motion for sanctions. Although the motion was guised as a
“motion for rehearing,” it did not seek to alter our dismissal; rather, it simply asked the court to
reconsider our order denying the request for sanctions. Accordingly, we interpret the motion as a
“motion to reconsider” as opposed to a “motion for rehearing.” After reviewing the motion to
reconsider, we ORDER appellant to file a written response to the motion to reconsider,
addressing the propriety of sanctions in this case. We ORDER that appellant file the response
on or before July 15, 2015.

      We order the clerk of this court to serve a copy of this order on all counsel.

       It is so ORDERED on June 25, 2015.

                                                             PER CURIAM

ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court